Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scudder 11,077,701 (newly cited) in view of Cochardt et al 3,764,539.
Scudder shows a device with a foam body portion 320, and magnetic particles may be embedded in the foam (column 3, lines 26-30). A front portion of the body may be considered a "tip portion" and would also include magnetic particles. The body is an approximately tubular shape; modifications to the shape would be an obvious design consideration. The body could be thrown toward a target so may be a "hobby projectile".
Scudder discloses magnetic gel beads in the foam. Cochart discloses that an elastomeric body may include magnetic particles which may be ferrite fibers, which have better magnetic and mechanical properties, so would be an obvious modification to the device of Scudder.
	*   *   *   *   *   *

Claims 19-24, 26-29, & 32-38 are allowed.
	*   *   *   *   *   *

Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
Note that claim 39 does not include any substantially uniform cross section across the length of the body portion.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.





/JOHN A RICCI/Primary Examiner, Art Unit 3711